Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-1561)

Complainant
v.

Jeffrey Lynn Warren
d/b/a One Stop Bait and Tackle,

Respondent.
Docket No. C-15-70
Decision No. CR3500

Date: December 5, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Jeffrey Lynn Warren d/b/a One Stop Bait and Tackle, at 805
Roland Avenue, Surf City, North Carolina 28445, and by filing a copy of the complaint
with the Food and Drug Administration’s (FDA) Division of Dockets Management. The
complaint alleges that One Stop Bait and Tackle unlawfully utilized a self-service display
of cigarette tobacco in a non-exempt facility, thereby violating the Federal Food, Drug,
and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing regulations,

21 CFR. pt. 1140. CTP seeks to impose a $250 civil money penalty against Respondent
One Stop Bait and Tackle.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on October 16, 2014, CTP served the
complaint on Respondent One Stop Bait and Tackle by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,

Respondent should pay the penalty, file an answer, or request an extension of time in
which to file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed
penalty.

Respondent One Stop Bait and Tackle has neither filed an answer within the time
prescribed, nor requested an extension of time within which to file an answer. Pursuant
to 21 C.F.R. § 17.11, L assume that the facts alleged in the complaint (but not its
conclusory statements) are true. Specifically:

e At Respondent’s business establishment, 805 Roland Avenue, Surf City, North
Carolina 28445, on August 24, 2013, at an unspecified time, a FDA-commissioned
inspector observed the presence of a self-service display of cigarette tobacco. The
inspector also observed that the establishment allows minors to enter during
regular business hours;

e Ina warning letter dated October 31, 2013, CTP informed Respondent of the
inspector’s August 24, 2013 observations, and that such actions violate federal
law, 21 C.F.R. § 1140.16(c). The letter further warned that Respondent’s failure
to correct its violations could result in a civil money penalty or other regulatory
action;

e At Respondent’s business establishment, 805 Roland Avenue, Surf City, North
Carolina 28445, on April 19, 2014, at an unspecified time, FDA-commissioned
inspectors documented the presence of a self-service display of cigarette tobacco.
The inspector also observed that the establishment allows minors to enter during
regular business hours.

These facts establish Respondent One Stop Bait and Tackle’s liability under the Act. The
Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product
is misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the
regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1;
see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The
regulations also require a retailer to sell cigarettes only in a direct, face-to-face exchange.
21 CFR. § 1140.16(c).

A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $250 against Respondent
Jeffrey Lynn Warren d/b/a One Stop Bait and Tackle. Pursuant to 21 C.F.R. § 17.11(b),
this order becomes final and binding upon both parties after 30 days of the date of its
issuance.

/s/
Catherine Ravinski
Administrative Law Judge

